UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7188



MATTHEW JAMES ROGERS,

                                              Petitioner - Appellant,

          versus


ERNEST R. SUTTON, Superintendent,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-41-5-HC-FL)


Submitted:   November 18, 2004            Decided:   November 29, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew James Rogers, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Matthew James Rogers, a state prisoner, seeks to appeal

the district court’s order denying as untimely his petition filed

under 28 U.S.C. § 2254 (2000).           The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent     “a   substantial      showing    of   the   denial       of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.            See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                   We have independently

reviewed the record and conclude that Rogers has not made the

requisite      showing.        Accordingly,      we   deny      a   certificate         of

appealability and dismiss the appeal.              We deny Rogers’ motion for

appointment of counsel and dispense with oral argument because the

facts   and    legal    contentions     are     adequately      presented     in    the

materials     before    the     court   and     argument     would    not    aid    the

decisional process.

                                                                            DISMISSED




                                        - 2 -